Blandford, Justice.
The defendants in error exhibited their bill against plaintiff in error to enjoin an execution issued by the city council, under an ordinance which purports to “ fix the annual and specific taxes of the city of Augusta on business occupations and professions for the year 1886, and to provide for the collection of the same,” to-wit, “ on all railroads, five hundred dollars,” which executions were issued against defendants in error. The bill was demurred to for want of equity by the city of Augusta. The demurrer was overruled by the court, and he granted the injunction. To this ruling the city of Augusta excepted, and error is assigned in overruling the demurrer to the bill.
The ordinance of the city, taxing railroads, is not a tax on business occupations. A railroad itself does not carry *120on any business occupation; it is merely property; it is not a person or an individual, so as to be an inhabitant or resident of the city of Augusta. If a railroad company, which is a corporation, should carry on a business in the city of Augusta, such as warehouseman, broker, drayage or commission business, etc., it would be liable to be taxed as any other person carrying on a like business. But if the railroad company merely does such business as they are authorized to do under their charter as carriers of freight and passengers, then there is no authority in the city of Augusta to levy a specific tax against them for such business or occupation; but the right to tax such corporations is reserved to the State by the act of the legislature of 1874, page 108. This act provides that a return shall be made by the presidents of all railroad companies in this State to the comptroller-general, and that the property be taxed as the property of other people of this State. There is no authority vested in any city in this State to levy and collect such tax, except there be property .in such city owned by a railroad company disconnected with the operation of such road. See City of Albany vs. Savannah, Florida and Western Railway, 71 Ga. 158. From what has been said, it appears that there was no error in overruling the demurrer and granting the injunction,
udgment affirmed.